             Case 1:19-cv-02560-PAE Document 20 Filed 12/02/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALEKSANDR KOGAN,

                       Plaintiff,

        v.                                              Case No.1:19-cv-02560-PAE

FACEBOOK, INC., PAUL GREWAL, ALEX
STAMOS, and MARK ZUCKERBERG,

                       Defendants.


          DECLARATION OF JENNIFER A. BECKAGE IN SUPPORT OF
      PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
        AND MOTION FOR LEAVE TO FILE WAIVER OF SERVICE FORM
                       OR, IN THE ALTERNATIVE,
         EXTEND TIME FOR SERVICE OF THE ORIGINAL COMPLAINT

        I, Jennifer A. Beckage, Esq., declare pursuant to 28 U.S.C. § 1746:

        1.       I am a member and managing director of Beckage PLLC, counsel for Plaintiff

Aleksandr Kogan, Ph.D. and have knowledge of the facts stated in this declaration.

        2.       I submit this declaration in response to the Court’s Order to Show Cause, dated

November 25, 2019, and in support of Dr. Kogan’s motion for leave to file waiver of service or,

in the alternative, extend time for service of the original complaint on the Defendants.

                                       Procedural Background

        3.       The Original Complaint was timely filed on March 15, 2019 in New York State

Court (Dkt. 1, ex. A) – which Defendants have conceded in communications with Dr. Kogan’s

counsel – was before the expiration of the relevant statute of limitations for defamation, the

shortest of the statutes of limitation at issue.

        4.       On March 21, 2019, Defendant Facebook removed the state court action to federal

court. (Dkt. 1).
            Case 1:19-cv-02560-PAE Document 20 Filed 12/02/19 Page 2 of 4



       5.       Defendant attached a true and accurate copy of the Original Complaint as an

exhibit to its Notice of Removal. (Dkt. 1, ex. A).

       6.       Following removal by one Gibson Dunn attorney, three additional attorneys filed

notices of appearance on behalf of Defendant Facebook and another sought pro hac vice

admission, which motion was granted. In total, five attorneys from the law firm Gibson Dunn

have appeared in this action on behalf of Defendants. (Dkt. 4-8).

       7.       After removal, an attorney at Gibson Dunn called Dr. Kogan’s former counsel to

discuss matters, which was memorialized in an email.

       8.       In that email, counsel stated that Gibson Dunn “represented all the defendants in

this action” and was authorized and “willing to waive service for all of them.” (emphasis added).

Further, counsel agreed to execute a waiver of service and effectuate that process by email.

Exhibit A is a copy of the April 1, 2019 email from Defendants’ law firm Gibson Dunn to Dr.

Kogan’s former counsel.

       9.       As detailed in the affidavit of Dr. Kogan, sworn to December 2, 2019, Dr.

Kogan’s former counsel had notified him that he could no longer represent him in what was now

a federal court action.

       10.      In his affidavit, Dr. Kogan further describes the steps he took to secure new

counsel to represent him in the now-removed federal court action.

       11.      Ultimately, my firm was retained by Dr. Kogan to represent him in this matter.

       12.      Promptly after being retained by Dr. Kogan, on October 12, 2019 my firm filed

the First Amended Complaint (“FAC”) against Defendants on Dr. Kogan’s behalf. (Dkt. 12).

       13.      Although Defendants were in possession of the Original Complaint and indicated

their agreement to waive service thereof (ex. A), as incoming counsel, we inquired on October

15, 2019 as to service of the FAC on Defendants as a proactive measure.



                                                 2
          Case 1:19-cv-02560-PAE Document 20 Filed 12/02/19 Page 3 of 4



       14.     That inquiry was met the very following day with a letter demanding dismissal of

the action as time barred by the statute of limitations for ineffective service of the Original

Complaint.

       15.     To my knowledge, this is the first time that Gibson Dunn advised that it would

now be objecting to its previous agreement to waive service of the Original Complaint on behalf

of all Defendants.

       16.     Thereafter, we exchanged correspondence with Gibson Dunn regarding service

and counsel indicated Dr. Kogan’s desire to litigate on the merits.

       17.     In response, on November 14, 2019 Gibson Dunn served a proposed Rule 11

motion, which includes the Original Complaint as an exhibit. The primary basis for the motion

is that Dr. Kogan’s claims should be time-barred for failure to effectuate service of the Original

Complaint.

       18.     Overall, in the few short weeks after appearing in this action, we have sought to

preserve claims through the FAC, discuss service and waiver with opposing counsel, and were in

the process of preparing a response to the served proposed Rule 11 motion, including seeking

relief from the Court as it relates to waiver and service.

       19.     Concurrently, on November 25, 2019, the Court filed the instant Order to Show

Cause, to which Dr. Kogan now timely responds.

       Waiver Was Effectuated But The Waiver Form Now Can And Should Be Filed

       20.     Defendants’ agent, Gibson Dunn, was authorized to waive service of the Original

Complaint on behalf of all Defendants, and agreed to do so on April 1, 2019, which was within

the 90-day period for service under Rule 4. (Ex. A).

       21.     Thus, Dr. Kogan seeks leave to file a waiver of service form reflecting

Defendants’ agreement to waive service of the Original Complaint on April 1, 2019.



                                                  3
         Case 1:19-cv-02560-PAE Document 20 Filed 12/02/19 Page 4 of 4



       22.     If Defendants refuse to execute such a form at this time, the Court can nonetheless

declare that Defendants’ April 1, 2019 agreement to waive service effectuated the waiver, where

other documentary proof supports that Defendants were in possession of the Original Complaint,

had appeared before this Court, and had invoked the Court’s jurisdiction and authority.

       23.     In the alternative, if this Court finds that service was not effectuated, for good

cause shown by Dr. Kogan’s Affidavit, or in the Court’s discretion and for reasons described in

the accompanying Memorandum of Law, Dr. Kogan respectfully requests that this Court extend

his time to serve Defendants by thirty (30) days.

       24.     I declare under penalty of perjury that the foregoing is true and correct.


 Dated: Buffalo, New York                            Respectfully submitted,
        December 2, 2019
                                                     BECKAGE PLLC

                                                     By: __/s/ Jennifer A. Beckage
                                                            Jennifer A. Beckage, Esq.
                                                            Myriah V. Jaworski, Esq.
                                                     Attorneys for Plaintiff
                                                     Aleksandr Kogan
                                                     The Liberty Building
                                                     420 Main Street, Suite 1110
                                                     Buffalo, New York 14202
                                                     (716) 898-2102
                                                     jbeckage@beckage.com
                                                     mjaworski@beckage.com




                                                 4
